—Order, Supreme Court, New York County (Denis Boyle, J.), entered on or about January 3, 1997, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
We have considered the contentions raised in petitioner’s pro se supplemental brief and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.